 440DECISIONSOF NATIONALLABOR RELATIONS BOARDStokely-Van Camp,Inc.andGeneral Drivers, Helpers,&'Inside Employees Union,Local No. 487-affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case18-CA-2567November 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 5, 1970, Trial Examiner Wellington A.Gillis issued hisDecision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the ChargingParty filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the ruling of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.Board,againstStokely-VanCamp, Inc., hereinafterreferred to as the Respondent or the Company, allegingviolations of Section 8(a)(1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, as amended(61 Stat. 136), and upon an answer timely filed by theRespondent denying the commission of any unfair laborpractices.At the hearing, all parties were represented by counseland were afforded full opportunity to examine and cross-examine witnesses,to introduce evidence pertinent to theissues, and to engage in oral argument.Subsequent to theclose of hearing, timely briefs were filed by counsel for theGeneral Counsel and for the Respondent.Upon the entire record inthiscase,and from myobservation of the witnesses, and their demeanor on thewitness stand,and upon substantial reliable evidence"considered along with the consistency and inherentprobability of testimony"(UniversalCamera Corp. v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTStokely-Van Camp, Inc., with its principal office locatedin Indianapolis, Indiana, owns and operates food process-ing and canning plants in numerous States of the UnitedStates, including Fairmont and Winnebago, Minnesota, thelocations involved in this proceeding. The Respondent, inthe course of its business, annually ships products valued inexcess of $50,000 from its Fairmont and Winnebago,Minnesota, plants directly to points outside the State ofMinnesota.The parties admit, and I find, that theRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that General Drivers,Helpers& Inside Employees Union, Local No. 487,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within themeaning ofSection 2(5) of theAct.III.THEALLEGED UNFAIR LABOR PRACTICES1In the circumstances of this case, including the bargaining impassewhich he finds attended the lockout,Member Brown affirms the TrialExaminer's dismissalof the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Trial Examiner: This case washeard by me at Fairmont, Minnesota, and is based on acharge filed on March 5, 1968, by General Drivers, Helpers& Inside Employees Union, Local No. 487, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafterreferred to as the Union, upon a complaint, issued onFebruary 18, 1969, by the General Counsel for the NationalLabor Relations Board, hereinafter referred to as theA.Complaint AllegationsBetweenDecember 14, when the Union notified theRespondent of its desire to open the existing collective-bargaining contract, and April 6, when a new contract wasfinally executed, the Union and the Respondent held 13bargaining sessions.With respect to the period betweenJanuary 17 and March 1, the complaint alleges that theRespondent engaged in bad-faith bargaining in violation ofSection 8(a)(5) and (1) of the Act, (a) in enteringnegotiations on January 17 with a closed mind and with nointention of entering into any agreement with the Unionexcept upon the proposals submitted by Respondent; (b) inpresenting its contract proposals on January 18, on a take-it-or-leave-it basis and with a predetermined resolve not toalter its initial position; (c) during negotiations subsequent186 NLRB No. 64 STOKELY-VAN CAMP, INC.441to February 6 when it proposed significant changes in jobclassifications and job brackets in connection with its wageproposal, in refusing to explain the meaning and effect ofsuch proposals or to supply the Union with information tounderstand the proposals, while insisting that the Unionaccept the proposals and present them for ratification to itsmembership; (d) in repeatedly threatening, throughout thenegotiations prior toMarch 4, to lockout its employeesunless the Union accepted the Respondent's proposals; (e)in compelling certain employees, on February 22, to attendmeetings with Respondent's officials, thereby bypassingand undermining the Union as bargaining representative,using the meetings for the purpose of persuading employeesto exert pressure on the Union to accept the Respondent'sproposals; and (f) in refusing to consider, discuss, ornegotiate with the Union, during negotiations on March 1,on counterproposals which were submitted to the Respon-dent by the Union previously. The complaint furtheralleges that, in locking out all of its employees on and afterMarch 4, while engaging in bad-faith bargaining, theRespondent's action was calculated to discourage unionactivitiesand to evade the Respondent's bargainingobligation, in violation of Section 8(a)(3) and (1) of the Act.B.The FactsAt all timessince1956, the Union has been the certifiedbargaining representative for the employees at the Respon-dent's three Minnesota plants, two of which are located inFairmont and the third at Winnebago.' Following theexecution of a number of collective-bargaining contractsthrough the years covering the employees employed atthese three plants, the Union by letter dated December 14,1967, timely notified the Respondent of its desire to modify,.aswe feel necessary" the terms of the current 3-yearcollective-bargaining agreement which was due to expire onFebruary 29, 1968.2 The following day, December 15, theRespondent served notice on the Union of its intention toterminate the contract on its expiration date and, indicatinga desire to commence negotiations for a new contract assoon as possible, requested that the Union meet at theFairmont Hotel at 9 a.m., on January 3, 1968. By letter ofDecember 19, Harold Krueger, secretary-treasurer of Local487, informed the Respondent that because of othernegotiating commitments,he would not be able to meet onJanuary 3, and indicated that he would contact theCompany as soon as he could arrange a date. By letterdated December 27, acknowledging receipt of the Union'sletter,theCompany, anticipating considerable contractchanges in a new contract requiring time, requested ameeting with the union representativeson January 9. Byreply of December 29, Krueger indicated that he could notmeet on January 9 as suggested by the Company, but thathe would be available on January 17, 18, and 19. The1Acknowledging that the second of these,plant 172 in Fairmont, waseliminated on August 1, 1968, the unit stipulatedto as appropriate for thepurpose of collective bargaining within the meaning of Section9(b) of theAct iscomprised of the following:All regular and seasonal production,maintenance,cooler,shipping,receiving,garage and viner shop employeesemployed by theRespondent at its plantsNo. 171 and No. 172 at Fairmont,Minnesota,and its plantNo. 173 atWinnebago,Minnesota;excludingoffice,clerical,watchmen,guards,professional,viner(except viner shopCompany responded on January 2, agreeing to the January17 date and expressing a hope that Krueger, could beavailable for January 18 and 19 as well, if necessary.Thus, the first series of bargainingsessionsgot under wayon January 17, 18, and 19, at the Augusta Hotel inFairmont. Representing Local 487, in addition to membersof the three-plant bargaining committee, were DonaldEaton, secretary-treasurer of Local 695 inMadison,Wisconsin, and Harold Krueger, Local 487 secretary-treasurerand business representative. Present for theRespondentwereHarveyDavis,manager of laborrelations,C.LeRoy Eldridge, then assistant to thepresident,Uddo Idstrom, personnel manager for theMinnesota district, and Francis Vernon, industrial relationsrepresentative. After the meeting opened at 10 a.m. with anexpressed desire by Eldridge that a contract be concludedby the February 29 expiration date of theexistingcontract,itwas turned over to Davis and Eaton, the principalspokesmen for the parties. The Union presented to theRespondent its written proposal for a new contract, a five-page document setting forth suggested deletions, additions,and changes, article by article relating to the existingagreement. During the course of the 10 a.m. to 4 p.m.meeting, in an exploratory manner, the parties wentthrough the various articles of the Union's proposal,discussing generally that which the Union was seeking, withperhaps preliminary or tentative agreement reached on atleast some of the provisions .3The following day, January 18, with the same representa-tives present, except for Eldridge, the parties again spent a7-hour session in negotiations. This time the negotiatorsspent the whole day in reviewing a company counterpropo-sal, article by article, which contained basically a completecontract minus the Company's economic offer, to whichtherewas no bracket schedule or wages attached. TheCompany's counterproposal was annotated with referenceto provisions of the existing contract. To expedite anunderstanding of the Company's proposal, the Respondentpresented the Union with a four-page document, referred toduring the hearing as a "road map," containing a summaryof the proposed changes as applied to the existing contract.Davis explained to Eaton that the Company's proposedrevised bracket structure would be presented later andwould be related to the Company's proposal to eliminatethe computed average rate system and to substitute aprotective rate system. Considerable time was spent duringthis session in discussing checkoff procedures, grievanceprocedures,vacationsand seniority, and picket linelanguage.At the conclusion of this secondsession, itappeared that there were some provisions of the existingcontract that neither party wished to change, that therewere areas where there was tentative agreement, and thatthere were many items that were definitely in dispute.employees),new construction employees and supervisors as defined inthe Act.2Unless otherwise specified,all dates herein refer to the fallof 1967 andthe winter of 1968.3Davis testified that,in discussing the question of termination,Kruegerstated thatthe Uniondid not want anything longer thana 2-yearcontract,and, when Davis questionedwhether theywere about to get into "the samesortof situation"as before,Eaton replied that the length of the contractwas a matterfor negotiation. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 19, the partiesagain met, spending the betterpart of the day discussing the Company's proposals andgoing furtherinto itemsraised by the Union's proposals.During thissession theUnion raised the position that itwanted a 2-year contract. When Davis, who on behalf ofthe Companywas seekinganother 3-year contract, becameconcernedabout "that same old story" and took thepositionthat "we are not going to get tied up withexpiration dates and a national agreement," Eaton repliedthat "we are not interested in a national agreement, wearen't here to talk to you about it, we are here to talk aboutthe term of this contract, which is a subject of which you arerequired to bargain with us." 4 By the end of this session, itappeared that the parties were able to agree on manyprovisions of a new contract and had identified other areasof disagreement.In areas where the parties had foundagreementbut that required modification or word changes,Davis told Eaton he would rewrite these as agreed andsubmit them at the next meeting.Before closing,Eldridgesuggestedthat they meet again on January 22 through 25,also on January 29 through 31. The Union replied that theywould not be available on these dates. Then Eldridgesuggestedtheweek of February 5, to which the unionrepresentativesagreed, which agreement was subsequentlyconfirmed by letter of January 22 from Eldridge toKrueger.On February 1, having been telephonically apprised byEaton that he would not be able to attendthe meetingsscheduled for February 5, 6, and 7, because of some officialbusinessthat he had to attend to, and that he shouldattempt to postpone them, Krueger went to the plant andtalked with Idstrom who told him that he had better speakto Davis. Davis, on the telephone, stressed the importanceof continuing the negotiations, that the Company was fastapproaching a time when planting would commence, andthen referredKrueger to Eldridge. Krueger, who alsowanted out on February 5, 6, and 7 because he "wasanticipatinga strike that morning" at a plant in Mankato,Minnesota,asked Eldridge if he would agree to postponingthe meetings.Eldridge accused the Union of stalling and,because of having made arrangements causing the post-ponementof other matters in order to accommodate thescheduledmeetings,Eldridge refused the Union's post-ponement request. Later on Davis called Eaton, expressinghis feelingsover Eaton's request that the meetings bepostponed, and reminding him of the Company's arrange-ment to have a company plane stop at Madison and pickhim up. Davis said that they were going to go ahead withthe meetingsanyway, that the plane would stop for him asagreed.Eaton urged that they not go ahead with themeeting "sinceI felt we had made some progress." Davisaccused Eaton of stalling and, notwithstanding Eaton'sexplanation for not being able to be present, afterconsulting with Eldridge on his end of the telephone andangry at Eaton for his giving priority to other business and*Whether this occurredon January19 as testifiedto byEaton, fromwhose testimony the quotations are taken,or on January 17, as recalled byDavis, there is no dispute as to the issuehavingbeen raisedearly in theproceedings.5Davis testified that,at this time,Eatontold him that if a meeting wereheld and he were not there, "there will be no decisions made, you are justgoingto bespinningyourwheels."Ido not credit Eaton's denial, or thatbreakinghis agreement to meet,Davis stated that theywould hold the negotiations anyway.5 Such intent wassubsequentlyexpressedby letter of February 1, Eldridge toKrueger.The Union substituted Don Burger, vice president ofLocal 662, Eau Claire, Wisconsin, for Eaton, and therepresentatives met as scheduled on February 5, 6, and 7 atthe Augusta Hotel in Fairmont .6Shortly after the meeting on February 5 commenced inthe early afternoon, Davis handed to the Union a dozencopies of the rewrite job he had promised concerning thechanges that had been agreed to at the January 19 meeting.The parties went about discussing these "pink sheets," andmaking additional changes as they went along. Thesechanges, along with others that were arrived at during these3 days, were rewritten by the Company while in session andgiven to the Union. On the morning of February 6, Davispresented to the Union a document containing a revisedbracket structure with a proposal toeliminatethe computedaverage rate and substitute a system for providing aprotective rate for employees in brackets I--through III.Lengthy discussion ensued during which Davis explainedthe basis and the reasons for proposing the changes inbracket structure, discussion which involved job classifica-tions, number of employees in each classification, and eventhe names of employees in some of the brackets.Just before adjournment on February 6, Eldridge toldKrueger that he would give the Union the Company's wageproposal and that the money offer would offset any disputethat might exist on some noneconomic provisions.According to Davis, just prior to noon on February 7, theparties, after further discussion on noneconomic provi-sions, had reached a point in their negotiations where therewas an agreement on the basic language of a contract,except for provisions relating to picket lines, maintenanceof standards, a "no-strike, no-lockout" clause, and amanagement rights provision. Krueger then said that, if theCompany would put back the picket line clause and theUnion's maintenance of standards, the Union would agreeto the "no-strike, no-lockout" clause and then the partieswould be in agreement on the basic language of thecontract, minus any money offer. After lunch on February7, Eldridge reappeared and was advised by Davis that thecommitteeand the Companywere then in agreement as tothe basic language, without any money offer. According toDavis and Eldridge, in reply to the latter's direct question,Krueger and Burger confirmed Davis' statement, as tohaving reachedan agreementon the basiclanguage, andthe meeting was turned over to Eldridge to make a moneyoffer,which he promptly did. Among other items, themoney offer included economic benefits such as increase inrates for all brackets, upgrading of certain jobs, anadditional holiday, increased group insurance and pensionplan items, sick leave, and overtime provisions. This moneyoffer, in turn, generated a lengthy discussion, particularlyhe merely "told him that to preserve the continuity of the meeting it wouldbe betterifIwould be there, and I thought we would make moreprogress."6Krueger and Burger,along with seven or eight negotiating committeemembers, were present for the Union,and Davis,Eldridge,Vernon,Idstrom,and four other management people were in attendance for theRespondent. STOKELY-VAN CAMP, INC.443with respect to the new bracket structure, union questionsbeing answered primarily by Davis and Idstrom. At somepoint, Eldridge asked the Union when it would present theproposed contract to its members for ratification. Kruegerreplied that he would not present it, giving as a basicreason, according to Davis and Eldridge, that it was a 3-year contract and the Union was not interested in anythingmore than a 2-year contract.?Finally, after an extended exchange between Eldridgeand Krueger, and an insistence on the part of Eldridge thatunder the Taft-Hartley Law he had to take it to themembers,Krueger agreed to take it to his people, but statedthat he would not recommend its acceptance. Davis toldthe Union that Idstrom would put into proper form all ofthe language agreed upon in the company proposal anddeliver clear and legible copies to the Union.Within a day or so of February 7, Davis prepared 10copies of the proposed document showing all the things thathad been agreed upon up to that time and, then, Idstromforwarded several copies to Krueger. On February 16, afterKrueger had approached Idstrom the day before and askedKrueger to meet with him for the purpose of making a fewchanges and correcting a few errors and omissions in thedocument, Idstrom met with Krueger. Krueger asked foreightchanges, allof which Idstrom agreed to, subject toDavis' approval. Idstrom then telephoned Davis and got hisapproval on all of the eight changes. Idstrom agreed toretype the pages involved in the eight proposed changes, inorder to assist Krueger in presenting the proposal to theunionmembership the following day. Krueger alsosuggestedthat it would be helpful to him if he hadsomething which would identify the new job nomenclatureof the old jobs as they existed in the brackets. That eveningIdstrom had the pages retyped and prepared a documentcontainingthe job information, which he packaged anddelivered to the union steward that night, February 16.On February 17 at the V.F.W. Hall in Fairmont,pursuant to the call of the Union, a meeting of theRespondent's employees was held, with Eaton, Krueger,Burger,and Schlieve and the employee bargainingcommitteein attendance. Krueger opened the meeting,introducing the other union officials and, using thedocuments supplied by Idstrom, presented and explainedthe Company's proposals, as they related to the expiringcontract. After going into the noneconomic aspects of theproposal, Krueger explained the wage package. Eaton andSchlieve then talked to the employees, indicating what theyfeltwere shortcomings, such as the lack of an adequatepicketline clauseand a less than adequate money package.Krueger,at somepoint, apprised the membership that thecontract was for a 3-year term. The employees were told byEaton and Schlieve that they were of the opinion that abetteragreementcould be negotiated but, as Eatoncautioned, that the possibility of a lockout existed if theproposal were rejected "because this Company had lockedout their employees in other areas."After several hours, with but few questions from thefloor, a vote was taken, with the proposal being rejected 429to 25. Following the vote, the committee and union officerswere directed by action of the membership to preparecounterproposals and to continue negotiations with theCompany.8Shortly after the employee's rejection of the Company'scontract proposals, Krueger called Idstrom and informedhim of the outcome. Within minutes Eldridge called andaskedKrueger what had happened, to which Kruegerreplied that "the employees had rejected his 3-yearproposal."9During an exchange that followed, Eldridge made knownhis feeling that had the Union kept the Wisconsindelegation out of the proceedings they would have had acontract.When Krueger said he would try to get somecounterproposals and set up a meeting as soon as possible,Eldridge asked what dates they could agree on. Kruegerreplied that he did not know, that he had to have a meetingof his committee first to come up with new counterpropo-sals.After the telephone conversation,Krueger sentEldridgea telegram confirming the fact that "youremployees at plants 171-172 and 173 have rejected yourproposal for a 3-year agreement." 10On February 19, Eldridge sent a telegram back toKrueger which read as follows:On Saturday, February 17, 1968, I contacted you atyour home by telephone at 10:50 p.m. e.s.t. and youadvised that the Union membership had rejected ouroffer primarily because they did not want a 3-yearcontract.Iasked for an immediate meeting on Tuesday,February 20, 1968 to continue negotiations. You saidyou could not meet on that date. I then asked for ameeting on Wednesday, February 21; again you refusedtomeet. I got the same answer to my requests formeetingson Thursday and Friday, February 22 and 23,1968.This collective-bargaining agreement is an extremelyimportant document to many people and while it hasbeen apparent to us that you have been stalling thesenegotiations since notice was given of contract termina-tion it would seem to me that you should give thismatter top priority, particularly in view of the little timeleft before expiration of the contract.I again ask for a meeting to continue negotiations anyday or hour this week, and insist that you meet with usnot later than Monday, February 26, 1968, or we shallhave to proceed with out plan to close the plants ontermination of the contract at 12:01 a.m. March 1, 1968.7Accordingto committeemember Alice Minick, Krueger told Eldridgethat he could not recommend it because"we didn't agree 100 percent onthe wording of it,"and could not understand the price brackets as relatedtowages.Krueger'stestimony is that he told Eldridge hecould notrecommend it because he could not agreeon his proposed wage rates.However,that Krueger asked Eldridge fora 2-yearcontractis corroboratedby Minick.sThe above account is taken from the testimony of Eaton and Krueger,the principal union officials at the meeting.Schlieve's testimony variessomewhat from that of Eaton and Krueger.To theextent that suchvariance exists,Schlieve's testimonyis not credited.9The quotationis taken from the testimony of Krueger.10Thetelegram in full reads:Your employees at plants 171-172 and 173 have rejected yourproposal for a 3-yearagreement.The negotiating committee willimmediately preparea counterproposal for yourconsiderations. Theseproposals will be submitted to you in writingas soon asthey areprepared. At thattime we requestthat you meetwith us to bargain. Itis the Union'swish that bargaining continue on an emicable (sic) basisand that equitableagreement is reached. 444DECISIONSOF NATIONALLABOR RELATIONS BOARD[The word "out" in last sentence was corrected byteletype the following day to read "our." ]By lengthy letter addressed to Respondent's employeesdated February 19, with a copy to Krueger, Eldridge tracedthe contract negotiations between the Company and theUnion from December 14 through the February 17rejection vote, with emphasis placed on the Company'sefforts to expedite the meetings with the union officials, andthe asserted stalling action by the latter. In the letter,attached to which was a summary of the Company'seconomic offer, Eldridge adverted to the Company'sproposal for a new contract as the best offer the employeeshad ever had, suggesting that it would have been acceptedby the employees but for the dubious advice of out-of-the-area union officials, expressing a readiness and willingnessto meet and discuss further the matter with the committeeand union representatives any time before the expiration ofthe contract and, after making reference to union effortsthe year before to force a master contract during thenegotiations in Wisconsin that resulted in a 20-day lockout,closed with the regret that "if the situation reaches animpasse the plants will be closed at the close of business onFebruary 29, 1968." At the bottom of the first page of theattachment, entitled "Company Offer," the followingappears: 11This is by far the best money offer ever put before you.We hope that you will give it serious re-considerationand communicate your feelings to your business agentimmediately. The decision as to whether you work ornot after February 29, 1968, is strictly up to you. Makeno mistake, if the present impasse continues over theduration of the contract, the plants will be locked up onFebruary 29.Several days later, on February 22, the Company held ameeting at each of its three plants to which sevenemployees, in each plant, were asked to attend. Themeeting for plant 171, which lasted about 1 hour, was calledfor 9:45 a.m. in the general office, and was attended byOlesen, Idstrom, and Plant Manager Jim Risher. Olesenopened the meeting by making clear that this was not anegotiating meeting, that he had called this in an attempt toclarify some of the misunderstandings and misinterpreta-tions of the Company's proposal that had been presented tothe employees for a vote and to answer any questions thatthey might have with regard to the company letter that hadbeen mailed to all the employees on February 19. Risheranswered questions concerning the protected rates andclarified certain points concerning the job brackets. Olesenexplained the Company's position with respect to a 2-yearversus 3-year contract, specifically stating that the Compa-ny could not approve a collective-bargaining contract thatcontained the same maturity date as its Kuner-EmpsonDivision, its Wisconsin Division, and its Michigan Divisionbecause of the economic pressures that the Union could puton it, that other area companies like Libby and Del Montedid not have a national agreement, and that Green Giant, abig competitor in the area and countrywide, had no unionat all. Other questions were answered, questions concerningthe insurance plan, the medical plan, and the nomenclaturefor administrative employees. At some point, according toemployee Eleanor Hagen, Olesen "mentioned about astrike we had some years before . . . and they didn't wantto get into that positionagain," and asked if they did notthink that the employee objection to the proposal "wasmore because of the men from Wisconsin than from a 3-year contract." Olesen also asked the employees to go outand talk with their negotiating committee and try to get asettlement "so we could get back to planting the peas." Atsome point, Olesen stated that the Company would notplant its pea seed until an agreement were reached, that theFairmont plants represented only 10 percent of Stokely'soperations, and that they had decided to sacrifice that 10percent.The meeting at plant 172 commenced at 1:30 thatafternoon in Plant Manager Schultz' office and lastedabout 2 hours. It was opened by Olesen in the same manneras at plant 171, Olesen specifically making it known thatthiswas not a negotiating meeting, that the Companywanted to meet with a few employees and clarify theCompany's proposal which had been offered and rejected.Present for the Company were Olesen, Idstrom, Schultz,and Plant Superintendent Bishop. Employee questions wereanswered, questions relating to the cost-of-living increases,the insurance program, seniority in the various jobbrackets, and the wage spread within the brackets. Inaddition to answering questions, Olesen, as he had thatmorning, told the employees that the three plantsrepresented 10 percent of Stokely's operations, and that hehoped that the employees could urge the negotiatingcommittee to get together as soon as possible to resolve thedifferences that existed, "so that we wouldn't have a workstoppage." Olesen, as in the morning, went into the 2-yearversus 3-year contract and the reasons for the Companywanting a 3-year agreement, and the implications of anational agreement.Also, as testified to by employeeBernice Stoner, Olesen said that he hoped that they wouldtry to explain the proposal to the rest of their fellow workersso that they would understand it better, "because theythought that it hadn't been explained fully at our massmeeting that we had when we rejected the contract." Also,Stoner corroborated Olesen in that the latter said hedisliked the words "lockout" and "strike," but if they didnot reach an agreement the Company "wouldn't have anyalternative because the competitive basis and the economicsituation we would place them in would be imperative thatthey not plant peas." Idstrom told the employees that heknew the Union was only stalling'long enough to let themget the peas in the ground and then the Company would beat the Union's mercy as they were the other time the Unionstruck them.12The final meeting took place in Winnebago at plant 173at approximately 3:30 p.m. the same afternoon. The sevenemployees attending the meeting in Plant Manager KenSchutt's office received overtime pay. At the start of the11The letter,with the first page of the attachment but minus the fourmeetings, I credit Olesen's denial of employee Ralph Pierce's testimonypages setting forthWage Rates by Brackets, has been reproduced and isthat he told Pierce, who assertedly thought he should return to his job toattached as Appendix A.take care of a kettle of gravy, he would have to stay for the meeting.12With respect to one of the few testimonial conflicts concerning these STOKELY-VAN CAMP, INC.445meeting,noticing that an employee, Elbert Miller, waspresent, and recalling that Miller had indicated that he didnot want to attend, Schutt informed him that he was notrequired to be there. Miller decided to stay anyway. Afteropening with the same thoughts as expressed at the earliermeetingsconcerning the misunderstandings relating to theUnion's presentation of the proposal and the Company'sFebruary 19 letter, Olesen took the opportunity to makereference to the newspaper article and the 2-year versus 3-year contract position of the Company.13 During thismeeting,which lasted 1-1/2 hours, approximately the samequestions were asked with the same answers given as tookplace in the other meetings, matters pertaining to wagedifferentials, the insurance program, and other benefits. Astestified to by longtime employee Blanche Hickok, Olesenat somepoint told the employees that the Company was notgoing to get caught like it had the last time when the Unionstruck, that they were not going to let it go until they got thepeas in the ground like the last time. Hickok testified thatthe company officials made no promises to the employeesnor did they ask the employees what they wanted in theircontract.On this same day, February 22, the union committee,with Eaton, Krueger, and Schlieve, met in Minneapoliswhere it drafted counterproposals. The following day,February 23, the Union and the Respondent, by teletype,were notified by Barton H. Hess of the Federal Mediationand Conciliation Service that a joint conference of theparties was scheduled for 10 a.m., March 1, in Fairmont.On this same day Krueger replied to his copy of Eldridge'sFebruary 19 letter to the employees, taking exception to thestatement therein that he had at any time informedEldridge that he would not discuss a 3-year contract, andindicating that he was prepared to negotiate the length ofthe contract along with the other unresolved issues at ameeting of March 1. On February 26, the Union mailed twocopies of its counterproposals to Eldridge, which werereceived by him on February 28, accompanied by a promisefrom Krueger to meet and discuss the counterproposals onMarch 1.The various representatives of the parties met at theGilbert Hotel in Fairmont on March 1 to resume contractnegotiations, this time with the assistance of Barton Hess ofthe Federal Mediation and Conciliation Service. Althoughthe meeting was set for 10 a.m., Hess met separately withthe parties starting around 11 a.m., going back and forth atime or two between the groups, attempting to delineate theissues separatingthe parties. Apparently with little successat this, the two groups finally got together around noon.14The meeting opened with Eaton asking Eldridge tocontinue bargaining on the basis of the new unioncounterproposals recently submitted by Krueger. Eldridgestated that he could see no reason to start bargaining from abrand new proposal when there had been agreement on the13A February19 local newspaper item coveringthe Union vote on thecompany contract proposal indicatedthat Krueger had reportedthat the"principal objections werea 3-year contractinsteadof the present 2-yearagreement,and dissatisfactionwith the wageschedule offered." Thepublication of this article,whichalso statedthat "the presentthree-yearcontract expires Feb. 28," was oneof thereasons assertedby the Companythat prompted the holding of these employee meetings.14Because the unionpeople werelate inarriving and, having beenbasic language of a contract. Eaton replied by stating theUnion's position that since the committee had refused torecommend and the membership had rejected the Compa-ny's proposal, no agreement of any kind existed betweentheCompany and the Union as to language. Eatoncontinued to press for consideration of the Union'scounterproposals and Eldridge continued to reject suchconsideration. Eldridge stated, if it were merely a matter ofmoney or additional fringe benefits, the Company wasflexiblewith respect to that, but that as far as the basiclanguage of agreement was concerned he did not intend tostart from scratch after spending so much time achieving abasic agreement. Eaton again stated his position, that theywere obligated to start overagain becausethe employeeshad turned down the fullagreementon February 17.Eldridge retorted that, based on the telegram from Krueger,the fact was that the employees had voted the companyproposal down solely on the ground that it was a 3-yearcontract.At some point, they got into a discussion of why thecompany proposal had been rejected, to which Eatonanswered that, one thing, the people did not understand thebracket system.When Eldridge accused the Union ofmisrepresenting the Company's proposal at the member-shipmeeting, Eaton countered with the question of, howcould it have been misrepresented if the Union did notunderstand it. Eaton stated that he did not believe that itwas misrepresented but that, because of the multitude ofchanges in it, it was really misunderstood, that Kruegercould not be expected to explain.Eaton continued asking questions about the jobs andwhich employees filled them, and Idstrom provided theanswers from some documents he held. Idstrom then, atEldridge's suggestion, turned over the documents to Eaton.Lengthy discussion then ensued concerning the matter.Subsequently, Eldridge requested that negotiations contin-ue using the employee-rejected company proposal as abasis. Eaton replied that if the Company were to continuenegotiations, it would have to be based on the Union'scounterproposals.When Eaton made known that theUnion would need more time to study and analyze thebracket information given them by the Company, Eldridgestated that they did not have much more time,unless anagreement could be reached by March 4 it would benecessary to lock up the plant. When Eaton said that theCompany could not analyze the material in that period,Hess suggested that the parties hold separatesessions.The parties adjourned for lunch, and then resumedseparately around 2 p.m. After 45 minutes, Hess reported tothe company representatives that the Unionwas insistingupon negotiating from their counterproposals, but that theywere going to leave at 3:30 p.m. to catch their plane. Withthe hope, pessimistic perhaps, of still settling the matter,Hess brought the two groups togetheragain.After veryapprised by Hess that they had 4:40 p.m.plane reservations out ofFairmontthat afternoon and that theywere going to insist on negotiatingfrom scratch withthe counterproposals,leaving a bleak outlook forreachingagreement,Eldridge felt that the Union was stalling. By the sametoken,Eaton wasinformed by Hess that theCompany'spositionwasunchangedfrom the previousmeetings, and that Eldridge had informedHess that if no agreement were reachedby Sundaynight the plants wouldclosethe following day. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDlimited discussion,during which Eaton and Eldridge bothmaintained their initial positions,Eldridge read a state-ment,a lengthy prepared statement,setting forth theCompany'sposition and stating that if there were noagreement reached by Sunday night and an absoluteimpasse reached the plants will be closed as of the close ofbusiness on March 4, and announced that copies of thestatement would be placed on the plant bulletin boards thataftemoon.15When Eaton protested that this was anultimatum,Eldridge replied that Eaton could call it what heliked,that he was there"to negotiate tonight,tomorrow, thenext day,and Sunday,and there is no reason why we can'tcome to an agreement.But if we don't,that statementstands."Shortly after the adjournment of the meeting about 3p.m., Eldridge asked Hess to check on the possibility ofscheduling another meeting between then and Monday,March 4. Hess reported back that he did not think therewas a possibility of making any specific dates. WhenEldridge then suggested March 5,6, 7, and 8, the Union,through Hess,countered with March 11-13.Agreementwas finally reached on the week of March 18-21.During a break in the March 1 meeting,Eaton and Daviswent to the washroom together.According to Eaton'stestimony,Eaton stated that it looked like they were introuble,that it appeared to be serious. When Davis agreed,and Eaton asked if there were not some way they couldsolve the problem,Davis retorted that Eldridge washandling the matter and that he (Davis)did not see any wayout. Eaton volunteered that if the Company locked out theemployees the Minnesota law provided for these people toreceive unemployment compensation.Davis,questioningthe validity of the statement,indicated that in any eventthat the Company was not going to finance the dispute.Davis' version,which I credit,is that at 3:20 p.m., whichplaces it after adjournment,and after the Company'slockout announcement,he (Davis)took the initiative withEaton in expressing a strong desire not to"see this muchwork go down the drain."Eaton's reply was that,unless theCompany were willing to change its position on bargainingfrom the Union's counterproposals, he did not see thatanything could be done.When Davis replied to Eatonconcerning his thoughts on the possibility of the employeesbeing eligible for unemployment compensation, Eatonstated that the Company's case was"on much shakierground this time than you were in 1967, and you are goingto lose this one.we have taken particular pains to seethat we didn'tmake the same mistakes that we made a yearago." 16 Thereafter,on March 1, the Respondent posted onits bulletin boards the following notice:NOTICE TO EMPLOYEESMarch 1, 1968Because of the currently existing labor dispute with15 In this statement,after tracing the bargaining developments to date,and indicating a willingness to consider the economic phase of the Union'scounterproposal,Eldridge accused the Union of a lack of good-faithbargaining and of stalling, and reiterated the Company'sposition that itintended to resist the Union's effort to tie in the contract expiration date tothose of the Wisconsin and Michigan plants, as well as others,representedby the Union.This statement has been reproduced and is attached asTeamsters Local Union No. 487 and the attendant risksof economic hardship,as fully set forth in our letter toyou, dated February 19,1968,the Company is forced tosuspend operations of its Fairmont and Winnebago,Minnesota plants Nos.171, 172 and 173,effectiveat theclose of business Monday,Mar. 4, 1968.All employees at those plants are hereby laid off untilfurther notice.Stokely-Van Camp, Inc.By [signature] C. L. Eldridge 17Assistant to the PresidentThe next bargaining session got underway at the GilbertHotel during the morning of March 18, with approximatelythe same representatives present on both sides,and againwith Hess in attendance.After several separate sessionswith Hess,the parties met and,using the Union's February22 counterproposals,an effort was made to determinewhich of the counterproposals were the same as theproposals contained in the Company's proposed contract.A large number of provisions were discussed,many ofwhich appeared to have been the same as those in theCompany's proposal,while,with respect to others, it wasfound that there was no disagreement.Upon adjournment on March 18,the parties mutuallyagreed to resume the following day at the Inn Towne MotelinMinneapolis.Opening the meeting,Eaton reviewed theprovisionsdiscussed the previous day and,using theUnion's counterproposals as well as the"old contract," theparties continued in their exchange.The Union agreed tomodifications and changes,and the Respondent did thesame.Other provisions remained unacceptable to one partyor the other,including language of the termination article.During the day, the parties caucused separately and thenmet together with further agreement accomplished on bothsides.Later in the day, March 19, just before adjourning,Eatonmet with Davis,and orally made some furthercounterproposals,which Davis wrote down.These includedproposals pertaining to holidays,vacations,managementrights,picketline,and hours of overtime.The following day, March 20, the parties met again withthe Company requesting more time to consider the Union'slatest counterproposals and to come up with a completecounterproposal covering all of the items,including theeconomic items,and asking whether the Union's lastproposal covered the entire language package or whetherthe Union wanted any other language changes.The Unionindicated that no further changes were contemplated, butthat if the Company were to come up with an economicproposal the Union would want more information whileconsidering it.Eldridge opened the afternoon session,stating that the Company had gone over everything thathad been discussed up to then, and that the Company wasready to give the Union an entire proposal for its seriousconsideration, which proposal appears to have been basedAppendix B.16This was in obvious reference to the Company's lockout in Wisconsinin 1967 which resulted in a decision denying unemployment compensationto the locked-out employees.17The date,the signature,and the words"at the close of businessMonday, Mar. 4,1968" were handwritten in ink. STOKELY-VAN CAMP, INC.447on the Union's February 22 counterproposal. Eldridgewent through the entire draft, article by article, including allprovisions previously agreed to and making changes fromthe Company's previous position with respect to many ofthose not previously agreed upon. After finishing, Eldridgethenmade the economic proposal, reading from theFebruary 19 company letter to Respondent's employees, ineffect proposing the same economic package as containedtherein.When the Union protested that the Company hadnot changed a thing in its economic offer, thereby havingwasted 3 days, the meeting broke up.After the Local Union committee left for home, Neal,one of the two Federal mediators, approached Eaton andSchlieve who had not left and told them that Eldridgewanted to continue the meeting. Eaton refused to meetwithout the committee. At some point, however, the Unionasked the Company to draft what had been completed up tothatdate and to submit it to them. Thereafter, theCompany prepared a document containing all the noneco-nomic provisions of a contract that had been agreed uponby the Union and the Company during the March 18-20negotiating sessions.On March 28, pursuant to a telephone call to Eldridgefrom Pete Andrade, director of the Western Conference ofTeamsters-Cannery Division, Eldridge and Davis traveledtoWashington,D. C. for a meeting with high unionofficials at the Teamsters Headquarters. After lunch theymet with Eaton, Krueger, Schlieve, Jim Nolan of Local 135,Indianapolis, Indiana, and with Harold Gibbons, vicepresident of the International Union. Gibbons opened bystating that he had asked them to Washington because ofthe seriousnessof the situation with respect to theCompany's lockout of its employees. Gibbons stated thatthiswas the second time, that it was embarassing to theTeamsters International, and that it could not be tolerated,that he was demanding that the Company immediately putitsemployees back to work. Eldridge replied that theemployees would go back to work when the Company hada signed contract. Gibbons indicated his dissatisfaction andthreatened that if the Company did not put the employeesback now the Union would put a picketline around everystore in the country that handles Stokely goods and wouldsee that no Stokely products were moved by truck. Gibbonsoffered to substantiate his threat by calling in FrankFitzsimmons, vice president and acting head of theTeamsters International,which substantiation Eldridgeindicated was not necessary. When Gibbons acknowledgedEldndge's realization that such conduct on the part of theUnion could put the Company out of business, Eldridgetold him to do it if he had to, but that there was no reasonfor it, that they could negotiate a contract right there thatafternoon. Gibbons replied that Eldridge and Davis werenot called to Washington to negotiate, and in any event, theUnion would not negotiate without the Local committee.Eldridge offered to fly the committee to Washington in theCompany's plane or, in the alternative, to fly theWashington group to Minneapolis or Fairmont. Gibbonsrejected this offer, at which Eldridge accused Gibbons of"attemptingto pull exactly the same thing you pulled in1967, an attempt to force some kind of national agree-ment."At this point, Eaton pointed out that at no time duringthe negotiations had the Union asked for a National MasterAgreement, and in fact had taken pains not to raise it.Eldridge acknowledged that it had not been mentioned, butaccused the Union of trying to achieve it through the use ofstalling tactics, the refusal tomeet on many, manyoccasions when requested by the Company, and through acommon expiration date on certain agreements.Thereafter, the final series of bargaining sessions tookplaceat the office of the Federal Mediation andConciliation Service in Minneapolis on April 3, 4, and 5. Inaddition to the regular party representatives, Andrade wasalso present for the Union. During the course of the initialmeeting, while attempting to define the issues, Eldridgerequested a private meeting with Eaton, Schlieve, andAndrade. Meeting in an adjoining room, Eldridge told theunion officials that he had some more money, and that hehad to have a 3-year contract, and that he knew that theyhad to buy it. When asked how much more, Eldridgereplied that he had close to $100,000. The Union thenstated that it needed more information from Eldridgeconcerning the number of hours, and the various classifica-tions and brackets, in order to determine whether theycould distribute the extra money in a manner satisfactory tothe union membership. Eldridge, who did not have it withhim, agreed to give the Union the information. At the twofollowing meetings, using the document compiled by theCompany and submitted to the Union containing provi-sions agreed on through March 20, the parties made furtherconcessions, including the Company's new $100,000 wageproposal.With this monetary offer incorporated into theearlier wage proposals of the Company, the Union and theRespondent finally, on April 5, agreed on the provisions ofa new 3-year contract, which contract, retroactivelyeffective to March 1, 1968, was executed by the parties onApril 7. Commencing on April 6 and continuing throughApril 8, the Respondent's employees were called back towork, thus ending the lockout that had commenced onMarch 4.C.Analysis and ConclusionsApart from the respective positions of the partiesconcerning the specific complaint allegations, the GeneralCounsel's overall assertion is that the Respondent, havingthe year before engaged in a successful lockout of itsWisconsin and Michigan employees, entered intonegotia-tions on January 17, 1968, with a predetermined resolve toforce the Union to accept its contract proposals on a take-it-or-leave-itbasisand to sign a company-proposedcontract prior to the expiration date of the old contract, andwith a predetermined resolve that should the Company beunsuccessful, to engage in a lockout of its employees uponthe contract's expirationregardlessof the status of thenegotiations at that time. In support of its position, theGeneral Counsel and the counsel for the Charging Partyassert that the Company seized upon these contractnegotiations to completely rewrite the substantive provi-sions of the existing contract. They further assert that,thereafter,theCompany refused to budge from itsproposals, failed to explain them so that the Union couldunderstand them, insisted that the Union take the proposed 448DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract to an employee vote, and that after the unionmembership voted the Company's proposal down, theCompany attempted to persuade the employees to acceptits proposal, subsequently refused to consider the Union'scounterproposals while threatening a unitwide lockout, andthat not until after the March 1 meeting and during thelockout did the Company finally bargain in good faith withthe Union.The Respondent, on the other hand, contends that theUnion entered into negotiations with an intent to stall, toavoid real bargaining, and to not agree on a contract untilsuch time that the Company would be subject to anirretrievable economic loss through a strike, all pointingtoward the eventual accomplishment of the Union's primegoal of, first, obtaining a common expiration date of allcontractswhich the Union had covering Respondent'splants throughout the country and, second, securing anationalmaster agreement covering these plants, thusstrengthening the Union's future bargaining power.In support of its position in this regard, the Respondentpoints to the fact that in the Minnesota District, theCompany is engaged in the growing, contracting, andprocessing of vegetables, as well as in the cattle feedingbusiness. Its own farming operations cover some 9,000acres with an additional 1-8,000 acres in Minnesota andIowa under contract with farmers. In addition to theMinnesotaDistrict involved in this proceeding, theRespondent owns 14 plants in Wisconsin comprising anemployee unit covered by a single contract with the Union,aMichigan plant constituting a separate unit undercontract with the Union and, through a subsidiary, Kuner-Empson Company, four more plants in Colorado alsounder contract with the Union. The Respondent assertsthat the year before, during the 1967 contract negotiationsinWisconsin, the Union openly proclaimed its determina-tion to force the Company into a master agreementcovering all of the plants represented by the Teamsters,demanding that the Company enter into a single contractcovering not only the plants whose contracts were open fornegotiation, but all other plants under contract with localsof the International.When, during the 1967 negotiations, itappeared to the Company that the Union was stalling to apoint where the Company would have huge economiccommitments to its farmers, i.e., crops in the ground andpeas ready for harvest, resulting in a potential hugeeconomic loss were a strike called (as was the case in 1961),theCompany engaged in a successful lockout of itsWisconsin and Michigan employees. At that time, accord-ing to the Respondent, Eldridge of the Company, waswarned by Gibbons of the Teamsters that the followingyear when the Minnesota contract was up for negotiationsthe Union planned to carry out its 1967 announced plan offorcing the Respondent either into a master agreement or,short of that, forcing the Company to agree to a 2-yearcontract, thereby accomplishing a common expiration datefor all of the Company's plants.While the Respondent admits that during the currentnegotiations the term "master agreement" or "nationalagreement" was never used, and that the Union at no timespecifically reiterated its intent in this regard, the Companymaintains that the Union, which was represented in thesebargaining negotiations by a number of its Wisconsin localofficials,was, nevertheless, attempting to secure its longrange objective, by refusing, time after time, to agree toearlymeeting dates, attempting to postpone agreed-upondates,refusing to recommend to its members contractproposals the language of which had been substantiallyagreed to, for the reason that the proposed agreementcontained a 3-year term rather than a 1970 terminationdate, inadequately presenting the contract to the employeesresulting in its being turned down, and then insisting thattheCompany start bargaining from scratch based oncounterproposals submitted to the Respondent as the oldcontract was about to expire and just before the crucialtimewhen growing contracts to farmers were to beexecuted. Finally, in defense of its March 4 lockout, whichitmaintains falls within the rules governing a legal lockout,the Respondent asserts, first, that an impasse "dressed upas a stall" had been reached and, secondly, that it was alockout called in aid of its bargaining position, to protectitselfagainst a large economic loss, and to compel theUnion to bargain in good faith.With these contentions well in mind, let us concernourselves with the specific conduct alleged in the complaintas reflecting general bad-faith bargaining by the Respon-dent. Initially, the complaint alleges that (a) Respondententered negotiations on January 17 with a closed mind andwith no intention of entering into any agreement with theUnion except upon the proposals submitted by theRespondent, and (b) the Respondent on January 18,presented its contract proposals to the Union on a take-it-or-leave-it basis and with a predetermined resolve not toalter its initial position. The General Counsel, in support ofthis position, relies in part on the fact that, unlike theUnion'sproposed contract changes, the Company'sproposals consisted of a drastic revision of the existingcontract, involving the rewriting of most of the provisions,and, as urged in its brief, "the extensive revisions .. .shows that the Respondent entered the negotiations feelingthat it was in a very strong position." I fail to see therelevancy of this fact to the assertion. Regardless of whatmay or may not have been the Respondent's unexpressedappraisal of its bargaining position, and notwithstandingthe extensiveness of its proposed contract changes, the factremains, as the record clearly reveals, that from the initialDecember notification of a request to modify the contractthrough the final successful completion of a new contract inApril, the Respondent continually pressed for early andextended negotiatingsessions.Nor am I of the opinion that the record otherwisesupports the complaint allegation in this regard. Thus,without attempting to detail thenegotiationshere, theevidence reveals that the Company discussed at length withtheUnion the latter's initial proposals, and, uponsubmitting its own the following day, entered into extensivediscussion and explanation of these. Thereafter, during thesessions that followed, the Respondent continued to discussboth the Union's proposals as well as its own, in someinstances making concessions, modifications, and changessuggested by the Union. This is totally inconsistent with thecharge that the Respondent presented its proposals on atake-it-or-leave-it basis. STOKELY-VAN CAMP, INC.449The complaint further alleges as indicative of bad-faithbargainingtheRespondent's failure and refusal duringsubsequent negotiations to explain the meaning and effectof its proposals in connection with its wage proposal, jobclassifications, and job brackets or to supply the Unionwith information to interpret and understand the proposals,whileinsistingthat the Union present them to themembership for ratification.While there unquestionablyexisted some confusion concerningthe Company's pro-posed job classifications and job brackets as related to itswageproposal, the evidence, including testimony ofGeneral Counselwitnesses,reveals that the Companyprovided the Union with explanatory material to assist theUnion in understanding the proposals, and that Davis andIdstrom furnished the Union with additional informationrequested by the Union, on one occasion travelling back tothe plant for clarifying data, and answered all questionsraisedby the Unionpertaining thereto.While much of thetestimony of Kruegerand Minick would indicate that onFebruary 7, when Eldridge insisted that the proposedcontract be taken to a vote, there were still a number ofnoneconomic provisions with which there was no agree-ment, other parts of their testimony appear to substantiatethat of Eldridge and Davis to the effect that there wassubstantial agreement as to the basic language of thecontract.Thus, apart from alleged misunderstandingconcerning brackets and wages,Minick testified thatKruegers' expressed reason for not recommending thecontract was because "we didn't agree 100 percent on thewording of it." In this regard, Krueger admitted on cross-examination that many of the provisions of the Company'sproposalwithwhich the Union disagreed during theFebruary 5-7 negotiations were in fact changed and writtentheway the Union wanted, and that others, withoutexception, were changed by the Company to meet theUnion's approval during the meeting Krueger had withIdstrom prior to the membership ratification meeting onFebruary 17. The fact that at no time did the Union raisenonagreement on noneconomic provisions as a reason fornot recommendingthe proposed contract, coupled with thefact that it was at the Union's subsequent request thatcertain changes be made prior to submitting the contract toa vote, appears to corroborate the Respondent's assertionthat there was essential agreement on the proposal as itwent to the membership on February 17. Accordingly, Ifind that the record does not support the General Counsel'sassertion that the Company refused to explain or supply theUnion with information, and further find that, under thecircumstances,theRespondent's"insistence" that theUnion present the proposed contract to the membership forratificationdoes not constitute evidence of bad-faithbargaining.The complaint specifically alleges that in holding the,three employeemeetingson February 22, the Respondentcompelled certain employees to attend, and did so for thepurpose of persuading the employees to exert pressure onthe Union to accept the Respondent's contract proposals,thereby bypassing and undermining the Union as bargain-ing agent. The Respondent, in denying the allegation,asserts that the sole motivation for conducting thesemeetings was prompted by reports of extensive employeediscussion following the February 19 newspaper article andtheCompany letter of the same date to employeesindicating some confusion as to the contract proposals. TheRespondent maintains that its purpose was to explain theproposed contract to a cross section of employees fromeach of the plants, to answer their questions, and to clear upany misunderstanding or misinterpretation the employeesmight have.The record tends to bear out the Respondent. Thus, whilethe several employees in each plant were asked to attend,there is no credible evidence indicating that they werecompelled to be present. At the start of each meeting theRespondent made it clear that the meeting was not anegotiatingmeeting, and that it was called in order toclarify any misunderstanding the employees might haveconcerning the proposals and to answer any questions theymight have pertaining to the proposals or the Company'srecent letter.Questions were in fact raised and wereanswered. Either Olesen or Idstrom at one point or anotherstated the Company's reasons for requiring a 3-yearcontract and its fears concerning its economic position inthe event of further delay in finalizing an agreement withtheUnion. In explaining the Company's feelingsthat theunion officials were stalling in order to place the Companyin a position where, once the peas were planted, it would beat the Union's mercy, and indicating that it would not plantits seed until an agreement were reached, suggesting thepossibility of a lockout if this should occur, while at thesame time asking the employees to explain to the rest oftheir fellow employees the proposals and urging them totalkwith their union representatives to try to get asettlement "so we could get back to planting peas," therewas no attempt to bargain with the employees, no promisesmade to the employees, and no questions asked as to theircontract desires.Itwould appear that the Respondent's conduct in thisregard falls well within the purview of Section 8(c) of theAct 18 and the Board's rationaleinProctor and Gamble Mfg.Co.,19 where the Board held that, "as a matter of settledlaw, Section 8(a)(5) does not, ona per sebasis, preclude anemployer from communicating, in non-coercive terms, withemployees during collectivebargainingnegotiations. Thefact that an employer chooses to inform employees of thestatus of negotiations, or of proposals previously made tothe Union, or of its version of a breakdown in negotiationswill not alone establish a failure to bargain in good faith."The instant case, likeProctor and Gamble,is distinguishablefromGeneral ElectricCompany20where the employerengaged in an extensive campaign of communicationcoupled with a fixed position at the bargaining table, in thatthe record reveals that the Respondent here enterednegotiations sincerelydesirousof reaching an earlyagreement with the Union, thereafter engaging in extensivers Sec.8(c) provides:under any of the provisions of this Act, if such expression contains noThe expressing of any views,arguments,oropinion,or thethreat of reprisal or force or promise of benefit.dissemination thereof,whether in written,printed, graphic,or visual19 160 NLRB 334.form,shall not constitute or be evidence of any unfair labor practice20 150 NLRB 192. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussion, submitting proposals, and making concessions.Thus, in the complete absence of threats, promises, andinterrogation of the employees during these meetings, andin light of the Board's pronouncement inWantagh AutoSales, Inc.,21to the effect that, violations of Section 8(a)(5)involving employer communication with employees duringcollective-bargaining negotiations "have been found onlywhen the employer's language was itself coercive, or couldreasonably be construed as coercive in the context of otherunfair labor practices of the employer," I find, contrary tothe General Counsel's assertion, that no attempt was heremade by the Respondent to bypass or undermine the Unionas the employee bargaining representative.With respect to the complaint allegation that, during thenegotiationsonMarch 1, the Respondent refused toconsider the Union's counterproposals submitted to theRespondent on February 26, the record is clear, and theRespondent readily admits, that such was the case. TheRespondent's position, as repeatedly stated by Eldridge atthe time, is that the Company did not intend to start fromscratch on a new set of proposals after so much time hadbeen spent in arriving at a basic agreement with respect to anew contract. The evidence reveals that while the Companywas insistent upon not using the Union's counterproposalsas a basis for continuing negotiations, the Union wasequally adamant in refusing to further negotiate on anybasis other than using its own counterproposals. While, at alaterdate certain noneconomic changes were made, itwould appear that the real disagreement on March 1involved contract economics, money matters, and fringebenefits, as well as some confusion concerning the jobbracket system, subjects which the Company expressed awillingness to discuss.22 While there existed other problems,including the duration of the contract term, I question thevalidity of the General Counsel's assertion that a refusal atthispoint in the contract negotiations to continuebargaining except upon a completely new set of proposalsconstitutes bad-faith bargaining. I find to the contrary.There remains for discussion the related complaintallegations that (a) throughout the negotiations prior toMarch 4, the Respondent repeatedly threatened to lock outitsemployees "unless the Union accepted Respondent'scontract proposals," and (b) in locking out its employees onMarch 4, while engaged in bad-faith bargaining, theRespondent did so to discourage union activity and "toevade the Respondent's bargaining obligation."As to (a), the evidence reveals that at no time did theCompany predicate its threat of lockout upon an accept-ance of its contract proposals. In fact, the Company'sproposalswere never mentioned in connection withstatements threatening a lockout. Commencing on Febru-ary 19 when the Company first indicated that a lockout wasimminent, the lockout threat was always geared to animpasse in bargaining or to the economic necessity of suchaction. The Company first threatened a March l lockout inEldridge's February 19 telegram to the Union wherein heaccused the Union of stalling and stated that "I again askfor a meeting to continue negotiations any day or hour thisweek, and insist that you meet with us not later thanMonday, February 26, 1968, or we shall have to proceedwith our plan to close the plants on termination of thecontract at 12:01 a.m. March 1, 1968." In the Respondent'sletter to its employees on the same date, after expressing astrongdesiretomeet and discuss contractmattersimmediately, the Respondent stated that "if the situationreaches an impasse the plants will be closed at the close ofbusiness on February 29, 1968," and, by way of attachment,"if the present impasse continues over the duration of thecontract, the plants will be locked up on February 29."During the February 22 employeemeetingsthe employ-eeswere apprised of the Respondent's concern over thepossibility of a work stoppage and the position it wouldplace the Company in once the peas were planted and toldthat if an agreement were not reached the Company wouldhave no alternative but to engage in a lockout. Finally,Eldridge's lengthy statement on March 1 to the unionnegotiators to the effect that if no agreement were reachedby Sunday night and an absolute impasse reached theplants would be closed on March 4, clearly conditions thethreat of a lockout on something other than acceptance bytheUnion of the Company's proposals. I find totallywithout merit this portion of the complaint.Turning now to (b), which appears to be the matter ofprime concern in this proceeding. In view of the abovefindings this allegation is divested of a strong supportingingredient, namely, the assertion that the lockout occurredwhile the Respondent was engaged in bad-faith bargaining.In resolving the issue as to the legality of the lockout, Ideem it unnecessary to determine whether or not the partieshad reached an impasse on March 4 when the lockoutcommenced. I find that the matter is clearly governed bythe rationale of the Supreme Court's decision inAmericanShip Building,as amplified by the Board inEvening NewsAssociation,and recently extended inDarling andCompany.23In theAmerican Ship Buildingcase, the Court ineffectheld that a lockout of employees to support abargaining position after an impasse in negotiations hadbeen reached was not violative of the Act, and establishedas a test of a lockout's legality, whether,assuming nomotive to discourage union activity or to evade bargainingexists, the lockout is "inherently so prejudicial to unioninterests and so devoid of significant economic justificationthatno specific evidence of intent . . . is required."Subsequently, the Board inEvening Newsrecognized thattheSupremeCourt inAmerican Ship Buildinghad"obliterated, as a matter of law, the line previously drawn... between offensive and defensive lockouts." Finally, intheDarlingcase, the Board concluded that the test of alockout's legality, as enunciated by the Supreme Court inAmerican Ship Building,isalso properly applicable tosituations involving a lockout of employees prior to animpasse in contract negotiations.Here, as in the strikingly similarDarlingcase, I find thereexists no specific evidence of an intent by the Respondentto discourage union activity or to avoid its bargainingobligation. The record evidence supports the Respondent's21 177 NLRB No. 19.-23American Ship Building Co. v. N.LR.B.,380 U.S. 300,Evening News22Eventual contract agreement and execution became a reality after theAssociation,166 NLRB 219, andDarling and Company,171NLRB No. 95.Respondent came up with a new.$100,000 wage offer. STOKELY-VAN CAMP, INC.451assertionthat the purpose of the lockout was to get theUnion to negotiate an agreement before the time theCompany had to plant the pea crop and to forestall thepossibility of a work stoppage after the crop was in theground. I find that it was called by the Respondent insupport ofitsbargainingposition, and particularly, toprotect itself from a potential large economic loss shouldthe Union, as it had before, call a strike once the pea cropwas planted and the Company committed. Accordingly, Ifind that the Respondent's decision to engage in the lockoutwas notunlawfully motivated.Further, in view of the Company's continuing effortsthroughout negotiations to expedite bargaining sessionslooking toward an early contract agreement, and the factthat it offered proposals, discussed union proposals, madeconcessions, and reached agreement with the Union oncertainlymost of the provisions of a collective-bargainingagreementprior to March 4 lockout, coupled with a well-founded fear of a disastrous strike at a time mostadvantageous to the Union, I conclude that the lockout bythe Respondent was neither inherently prejudicial to unioninterests nor devoid of significant economic justification.Accordingly, under all of the circumstances, I find that inlocking out its employees between March 4 and April 6,1968, the Respondent did not violate Section 8(a)(3) or (1)of the Act.24 Furthermore, over and above the specificallegationsof the complaint which I have found to bewithout merit, I also find that the credited record evidenceherein fails to establish the existenceof a bad-faithbargaining motive on the part of the Respondent and shallrecommendthat the complaint be dismissed.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Stokely-Van Camp, Inc., is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.GeneralDrivers,Helpers and Inside EmployeesUnion, Local No. 487, a/w International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.The Respondent has not engaged in any unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERItisrecommended that the complaint, herein, bedismissed in its entirety.24 SeeWantagh Auto Sales Inc., supra.APPENDIX AFebruary 19, 1968Dear Stokely Van Camp Employees:I feel duty bound to inform each of you of the facts asthey have developed in the current negotiations for anew collective bargaining agreement covering allStokely Van Camp employees covered by the currentcollective bargaining agreement with Local 487.1.On December 14, 1967 Mr. Harold Krueger sent aletter tome opening the agreement for suchadjustments and modifications as the Union feltnecessary.2.On December 15, 1967 I answered that letter statingthat the Company would terminate the presentagreement on its expiration date. I requested thattheUnion Negotiating Committee arrange tomeet with the Company Negotiating Committeeat the Fairmont Hotel in Fairmont, Minnesota at9:00 AM on Wednesday, January 3rd, 1968 forthe purpose of commencing negotiations for anew contract.3.Ireceiveda letter fromMr.Krueger datedDecember 19th in which he stated he could notmeet on January 3rd and that he would contactme as soon as possible to arrange a date.4.IwroteMr.Krueger on December 27, 1967requesting a meeting at the Fairmont Hotel at9:00 AM on Tuesday, January 9th. I received ananswer to my letter from Mr. Krueger datedDecember 29th in which he stated he could notmeet on January 9th, but did say he had January17th, 18th, and 19th open. I immediately an-swered his letter confirming that we would meetwith him at the Augusta Hotel at 10:00 AM onWednesday, January 17th, and meetings wereheld January 17th, 18th, and 19th, and I felt thatprogress was made at those meetings. Mr. DonaldEaton, from the Wisconsin Locals was present.When the meetings adjourned on the 19th ofJanuary, we requested we meet again on the 22nd,23rd, 24th, or the 25th or 26th of January. Mr.Krueger stated that no meetings could be held atthat time.We then asked if we could meet on the29th, 30th, and 31st of January, and he stated thatno meetings could be held then. We finally agreedto meet on February 5th, 6th, 7th, and 8th.5.On Friday, February 2nd, Mr. Krueger called Mr.Davis and stated that the meetings for February5th,6th,7th,and 8th must be postponedindefinitely.Mr. Davis transferred the call to meand I demanded that we meet as scheduled. Wealso talked with Mr. Eaton and they finally agreedtomeet at 1 PM on Monday, February 5th. Themeetings were held againon the 6th and 7th. Mr.Eaton did not attend these meetings, but DonBerger, representing theWisconsin Locals, didattend.At the close of the meeting on February7th,Mr. Krueger informed us that no contractwould be accepted on a three year basis.6.Last week Mr. Krueger advised Mr. Idstrom that ameeting of all employees involved would be heldon Saturday, February 17 for the purpose ofratifying or rejecting the Company's last proposal.He told Mr. Idstrom that he would notify him asto the resultsas soon asthemeeting ended.Saturday eveningMr.Krueger notifiedMr.Idstrom that the contract proposal had beenturned down. I received this information bytelephone at my home at approximately 10:30 PMSaturday evening. I immediately called Harold 452DECISIONS OF NATIONALLABOR RELATIONS BOARDKrueger and he re-stated that the agreement wasrejected on a three year basis. I asked him then forameetingon Tuesday, February 20th and herefused. I asked for a meeting on February 21stand he again refused, and on Thursday, February22nd, he again refused and again on February23rd, and he again refused. I told him that he wascausing a most serious situation by this attitudeand putting the employees in jeopardy. He said hewas sending me a night letter and said, "goodnight."We have placed before you people the best offer of anew agreement that you have ever had. We haveattempted to re-write the contract so as to overcome orminimize problems of the past. The economic packageis far above the average of other settlements in thisindustry, and in this area, and we felt that it would beaccepted by you if you were not receiving dubiousadvice by different people from other local unions thathave little or no concern for you individually. I knowthat you realize how serious it would be financially toyou, the farmers in this locality, and the company, if animpasse isreached in these negotiations and thecompany is forced to close the plants.During the past year, your local business agent has beenidentifiedwith the so-called, "Stokely Van CampNational Committee." A representative of this commit-teehasbeen present during the negotiations inFairmont. For your information, this committee lastspring attemptedto force Stokely Van Camp toagree toa master contract during the negotiations in Wisconsin.The Company did not agree to the Union demands anditwas finally necessary for the Company to lock out theemployees and close the plants, causing the employeesto lose twenty working days pay. The Company'sactions atthat time were upheld and approved by theNational Labor Relations Board.Because your welfare and the welfare of your family isso much involved in this matter, we knew you wouldlike to be informed. We hope you will think about thiscarefully, talk it over with your family and particularlytalk it over with your Union representative so the Unionrepresentative will know how you feel. If you feel thatfurtherdiscussion is necessary in this matter, theCompany is ready and willing to meet with yourcommittee and the Union representative anytime beforethe expiration date on this agreement. However, Isincerely regret to state that if the situation reaches animpasse the plants will be closed at the close of businesson February 29, 1968.We are enclosing for your information a summary ofthe economic offer, and you will note on Schedule AthatBracket numbering was changed as agreed byHarold Krueger and Mr. Idstrom.Sincerely,[signature]C. L. EldridgeC.L.EldridgeAssistant to the Presidentcc: Harold KruegerDonald Eaton E. 0. OlesenFederalMediation & Conciliation Service 1402 U.S.Courthouse&Federal Office Bldg. Chicago,Illinois60604DivisionofMediation& ArbitrationMinnesotaDepartmentofLabor & Industry 434 State OfficeBuilding St.Paul, Minnesota 55101APPENDIX BSTATEMENT BY C. L.ELDRIDGE-FAIRMONT, MARCH 1, 1968The developments in these negotiations have definitelyand without question convinced me that this Union iscollaboratingwith the Teamsters Local Unions inWisconsin and Michigan to stall the bargaining andcarrynegotiations to a future date that will beadvantageous to the Union. This is proven by the factthatMr. Krueger opened the agreement by a letterdated December 14, 1967.On December 15, I answered that letter and requested ameeting for January 3, 1968, for the purpose ofcommencing new negotiations.Mr. Krueger answeredmy letter by a letter dated December 19, stating that hecould not possibly meet on January 3, 1968.Iwrote Mr. Krueger on December27, 1967,requestinga meetingon January9, 1968.I received an answer tothat letter from Mr. Krueger dated December29, 1967,stating that he could not meet on January 9, but he didstate that he had January 17, 18, and 19 open. Iimmediately answered him confirming meetings onthose dates.When I arrived for the first meeting, Mr. Donald Eaton,representative of theWisconsin Locals was present.When we adjourned on January 19, we asked formeetingsJanuary 22, 23 and 24, or January 25,and 26.Mr. Eaton and Mr. Krueger stated no meetings couldbe held on those dates. We then asked for meetings onJanuary 29, 30 and 31 and Mr. Krueger and Eatonstated no meetings could be held then.We finallyagreed to meet February 5, 6, 7 and 8.On Friday February2,Mr. Krueger and Mr. Eatonadvised us that they couldnot meet onFebruary 5, 6, 7and 8,and the meetings must be postponed indefinitely.In a telephone conversation with Mr. Krueger I insistedupon a meeting on February 5, and he finally agreed tomeet at 1 p.m. February 5. We met on the 5th, 6th and7th.Mr. Eaton was not present but Mr. Donald Burgeranother representative of theWisconsin Locals waspresent.During those meetings all language clauses ofthe agreement were agreed to and on the 7th theCompany presented its economic proposal. There weremany questions asked and some changes made at thattime in the economic setup and I insisted that thisproposal be presented to the people for ratification orrejection.Mr. Krueger stated he could not present it tothe people because they would not accept a three yearcontract.After much insistence on my part he stated hewould submit it to the people without recommendationof the committee. I asked him when he would presentit-he stated he did not know when he would present it. STOKELY-VAN CAMP, INC.453Some time during the next week Mr. Krueger advisedMr. Idstrom that a meeting of the employees would beheld on Saturday, February 17, and he stated he wouldnotifyMr. Idstrom immediately after the meeting theaction that resulted. He did not notify Mr. Idstrom untillateon the evening ofSaturday 17. I received theinformation fromMr. Idstrom around 10:15 p.m.Saturday night and I immediately called Mr. Kruegerand he stated that the agreement was rejected on a threeyear basis. I asked him if there was anything wrong withthe proposal and he answered "Well they didn't likesomeparts of the money offer." I then asked Mr.Krueger formeetingson February 20, 21, 22, or 23, andhe refused to meet on any of these dates and stated hewas sending me a night letter. I received the night letterat approximately 11:45 a.m. Monday, February 19. Inthat night letter Mr. Krueger stated that the proposalwas rejected on a three year basis and that thenegotiating committee would immediately prepare acounter proposal for our consideration. These proposalswould be presented in writing as soon as prepared. Ireceived that counter proposal at 11:45 a.m. Wednes-day, February 28. I immediately answered the nightletterby a straight telegram and I stated in thattelegram that we were ready and willing to meet withthem to discuss the matter any day or any hour up untilFebruary 26, 1968. We heard nothing from the Unionuntil you as commissionerof the Federal Mediation andConciliation Service set up the meeting for today.On Monday, February 26, I received a letter from Mr.Krueger datedFebruary 23 in which he claimed he hadnever told me they would not discuss a three yearcontract and that he was prepared to negotiate thelength of the contract along with the many other issuesthat are still not resolved.And he would be happy todiscuss these matters with me on March 1, as previouslyarranged.Imight say here that he stated verbally many times thathe would not discuss athree year contract and hedictated it to Western Union in his night letter. He alsostates that the March 1, meeting had previously beenarranged. Both you and Mr. Krueger know it had notbeen set up untilMonday, February 26, three days afterhe had written his letter, when you asked me to meet onMarch 1, and to hold everything status quo until wemeet and conciliation procedures had been exhaustedand I am sure you noted in my answer to youI agreedto status quo at least until after the March1,meetingonly.I am sure that any one checking the above mentioneddevelopments will agree with me that there has been noeffortwhatsoever by this Union to negotiate a newcontract in good faith. This counter proposal whichthey have submitted to us is another glaring example oftheir stalling procedures because all the language of thenew agreement aside from the economic items havebeen agreed to by the committee, and I am positive thatthey were not turned down by the membership at largebecause they never were explained to them. I amperfectly willing today to take under consideration theircounterproposal in the economic phase of theagreement and to look it over and come back with anabsolute final proposal by this Company. Before we dothat I want it definitely understood that this Companyrealizes exactly what this Union is trying to do. Andwhen I say thatImeanMr.Krueger and therepresentatives of theWisconsin Locals and possiblythe International Teamsters Union. I am equally surethat the employees as a whole do not understandexactly what they are trying to do. I want it fullyunderstood by every one that Stokely-Van Camp, Inc.owns this Division and that Stokely-Van Camp, Inc. isoffering thismoney raise to these employees. And Iwant it fully understood that this Company in view ofthese facts intends to resist with every means possiblethis effort of the Union to tie in the expiration date ofthis agreement to those of Wisconsin and Michigan andseveral other of our plants that the Teamsters representthe employees. And the first step in that resistance is- ifan agreement is reached today or tomorrow by theNegotiating Committee for the Union and the Compa-ny and is presented not later than Sunday night, March3, 1968, and ratified by the employees, operations willcontinue as they have in the past.If this agreement isturned down by the employees during that period or ifan agreementisnot reached by the twonegotiatingcommitteesand an absoluteimpasse isreached theseplants will be closed and locked up at the close ofbusinessMonday, March 4, 1968.Your counter proposal is rejected.